Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: In this personal injury action, Supreme Court granted defendants’ request for a protective order vacating item 9 of plaintiffs combined demands for discovery. That was error.
Plaintiffs request sought: "All written complaints and accident reports of those persons who claim their shoes were caught in the joint space and/or substance(s)/filler therein, whether said claim resulted in bodily injury or property damage, from the date of construction up until the date of the accident.” We conclude that this demand constituted a request for prior similar accidents and was thus proper (see, Klatz v Armor Elevator Co., 93 AD2d 633, 637-638). There is no merit to defendants’ argument that the request was overly broad (see, Sullivan v New York City Tr. Auth., 109 AD2d 879, 880; Barnes v Barnes, 96 AD2d 894; Palmieri v Kilcourse, 91 AD2d 657). Moreover, reports of property damage claims were properly demanded because such documents are material and relevant in establishing the existence of a dangerous condition and defendants’ notice thereof (see, Klatz v Armor Elevator Co., supra). Finally, plaintiff need not resort to other discovery devices before resorting to discovery pursuant to CPLR 3120 (see, Brady v Wyeth Labs., 106 AD2d 795, 796). (Appeal from order of Supreme Court, Nassau County, Burke, J.—discovery.) Present—Dillon, P. J., Doerr, Boomer, Pine and Davis, JJ.